                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 TERESA MARTINO,                                     17-cv-1326 (KAD)
      Plaintiff,


        v.


 NATIONSTAR MORTGAGE LLC, DBA                        July 8, 2019
 MR. COOPER,
      Defendant.


             RULING ON MOTION FOR PROTECTIVE ORDER (ECF NO. 158)

Kari A. Dooley, United States District Judge

Preliminary Statement

       This action arises out of the Defendant’s servicing and purported mishandling of the

Plaintiff’s mortgage loan. Familiarity with both the allegations and the tortured procedural history

of this case is presumed. On May 1, 2019, the Defendant moved pursuant to Rule 26(b)(1) and

Local Rule 37 for a protective order excusing it from producing requested internal monthly loan

reports (“HSSN reports”). The Plaintiff filed an opposition on May 21, 2019 and therein narrowed

her request for HSSN reports to those generated from June 1, 2016 to March 1, 2017. Following

the Court’s Order of June 4, 2019, the Defendant filed a reply indicating (1) that the parties had

met and conferred; and (2) that the Plaintiff still requests approximately 268 HSSN reports. The

Plaintiff filed a sur-reply on June 20, 2019, in which she disputes the Defendant’s account of the

discussion and contends that the Defendant refused to provide additional information which would

allow her to “meaningfully” narrow her request even further.
Discussion

       The scope of discovery permitted under the Federal Rules of Civil Procedure is set forth in

Rule 26(b)(1):

       Parties may obtain discovery regarding any non-privileged matter that is relevant to any
       party’s claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of discovery need not
       be admissible in evidence to be discoverable.

“Relevance for discovery purposes is an extremely broad concept which ‘has been construed ... to

encompass any matter that bears on, or reasonably could lead to other matters that could bear on,

any issue that is or may be in the case.’” Tri-Star Pictures, Inc. v. Unger, 171 F.R.D. 94, 101

(S.D.N.Y. 1997) (quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)); see also

Troupin v. Metro. Life Ins. Co., 169 F.R.D. 546, 547 (S.D.N.Y. 1996) (“[R]elevance is defined

broadly to include any materials which appear reasonably calculated to lead to the discovery of

admissible evidence.”) (citing cases) (internal quotation marks omitted).

       Even so, the Court has discretion under Rule 26(c) to issue protective orders limiting the

scope of discovery. Dove v. Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (“[t]he grant

and nature of protection is singularly within the discretion of the district court....”). “[A] district

court may issue protective orders ‘for good cause ... to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.’” S.E.C. v. Rajaratnam, 622 F.3d 159,

181 (2d Cir. 2010) (citing Fed. R. Civ. P. 26(c)(1)). The party seeking to restrict discovery bears

the burden of “demonstrating the necessity for such an order.” Mitchell v. Fishbein, 227 F.R.D.

239, 254 (S.D.N.Y. 2005); see also In re Initial Pub. Offering Sec. Litig., 220 F.R.D. 30, 33

(S.D.N.Y. 2003) (citing cases). “Ordinarily, good cause exists when a party shows that disclosure




                                                  2
will result in a clearly defined, specific and serious injury.” In re Terrorist Attacks on Sept. 11,

2001, 454 F.Supp.2d 220, 222 (S.D.N.Y. 2006) (internal quotations and citations omitted). Courts

are ever mindful that the scope of the discovery should be proportionate to the claims in the case.

See Fed. R. Civ. P. 26(b)(1).

       Here, the Defendant asserts that the information contained in the HSSN reports is

duplicative of previously-produced internal communications. The Defendant also estimates that

the process of reviewing, redacting and producing the reports will require between 130 and 270

hours of employee resources at a cost of tens of thousands of dollars. In combination, the

Defendant asserts, these factors weigh in favor of a protective order. The Plaintiff seeks the HSSN

reports as probative of what the Defendant was communicating to third-parties about her loan. In

this vein, the reports clearly fall within the scope of discovery. Nor does Plaintiff accept or agree

that the reports are duplicative of discovery already produced. Notwithstanding, the Court remains

concerned that the resources expended to date and to be expended in the future are becoming

increasingly disproportionate to the amount in controversy.

       Accordingly, the motion for protective order is GRANTED in part and DENIED in part.

The Plaintiff may identify a single three-month period within the target nine-month period on or

before July 22, 2019. The Defendant shall produce the HSSN reports for this time period on or

before August 12, 2019. If the Plaintiff identifies information or communications in the HSSN

reports not previously disclosed in discovery, or if the HSSN reports are significantly probative of

the Plaintiff’s claims, the Court shall entertain a request to broaden this discovery order upon a

showing of same.




                                                 3
SO ORDERED at Bridgeport, Connecticut, this 8th day of July 2019.

                                  /s/ Kari A. Dooley
                                  KARI A. DOOLEY
                                  UNITED STATES DISTRICT JUDGE




                                     4
